


Exhibit 10.10




SUBLEASE TERMINATION AGREEMENT- TWO BUCKHEAD PLAZA


This Sublease Termination Agreement (the "Agreement") is made and entered into
effective as of 11:59 p.m. May 31, 2014 (the "Effective Date"), by and between
Winter Haven Homes, Inc., a Georgia corporation ("Sublandlord'') and ADK
Administrative Property, LLC, a Georgia limited liability company ("Subtenant").


WITNESSETH:


WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease
Agreement - Two Buckhead Plaza effective as of May 1, 2011 (the "Sublease"); and


WHEREAS, Sublandlord and Subtenant wish to terminate the Sublease early m
accordance with the terms of this Agreement.


NOW, THEREFORE, in consideration of the covenants, promises, undertakings, and
releases herein, the receipt, adequacy, and sufficiency of such consideration
being expressly acknowledged, Sublandlord and Subtenant hereby agree as follows:


1.The foregoing recital of facts is hereby made a part of this Agreement to the
same extent as if fully set forth herein. All capitalized terms not otherwise
defined shall have the meanings ascribed to them in the Sublease.


2.In consideration of a portion of amounts paid pursuant to that certain
Amendment to Consulting Agreement of even date herewith, the Sublease shall
terminate, without further action or notice, on the Effective Date at 11:59 p.m.
Each party's duties and obligations to the other under the Sublease, expressly
including, without limitation, any obligation of the Subtenant to pay any
further rent to Sublandlord in the future, shall terminate on the Effective
Date.


3.This Agreement shall be governed by and interpreted under the laws of the
State of Georgia.






[Signatures on Following Page]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
sealed as of the date stated on the first page of this Agreement.
SUBLANDLORD:
 
SUBTENANT:
 
 
 
 
 
 
 
Winter Haven Homes, Inc. a Georgia
 
ADK Administrative Property, LLC, a Georgia
corporation
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Christopher F. Brogdon
 
By:
/s/ Boyd P. Gentry
 
Christopher F. Brogdon, President
 
 
Boyd P. Gentry, Manager



(CORPORATE SEAL)




